 

Exhibit 10.35

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of October 1, 2018 (the “Amendment Effective Date”), is made among Scynexis,
Inc., a Delaware corporation (the “Borrower”), Solar Capital Ltd., a Maryland
corporation (“Solar”), in its capacity as collateral agent (in such capacity,
together with its successors and assigns in such capacity, “Collateral Agent”)
and the Lenders listed on Schedule 1.1 of the Loan and Security Agreement (as
defined below) or otherwise a party hereto from time to time including Solar in
its capacity as a Lender (each a “Lender” and collectively, the “Lenders”).

The Borrower, the Lenders and Collateral Agent are parties to a Loan and
Security Agreement dated as of September 30, 2016 (as amended by that certain
First Amendment to Loan and Security Agreement, dated as of March 30, 2018, as
further amended, restated or modified from time to time, the “Loan and Security
Agreement”).  The Borrower has requested that the Lenders agree to certain
amendments to the Loan and Security Agreement.  The Lenders have agreed to such
request, subject to the terms and conditions hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1Definitions; Interpretation.

(a)Terms Defined in Loan and Security Agreement.  All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.

(b)Interpretation.  The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

SECTION 2Amendments to the Loan and Security Agreement.

(a)The Loan and Security Agreement shall be amended as follows effective as of
the Amendment Effective Date:

(i)New Definitions.  The following definitions are added to Section 1.3 in their
proper alphabetical order:

“Cash Receipt Qualification” means receipt by the Borrower of unrestricted
(including not subject to any clawback, redemption, escrow or similar
contractual restriction) cash proceeds of not less than Forty Million Dollars
($40,000,000) received after the Second Amendment Date and on or prior to March
31, 2019, from, in each case solely to the extent otherwise permitted herein (i)
the issuance by Borrower of its stock to investors, and/or (ii) licensing
agreements, co-development agreements, collaboration agreements, grants, and
other similar non-dilutive financing agreements entered into after the Second
Amendment Date on terms and conditions acceptable to Collateral Agent and the
Lenders in their sole discretion.

(ii)Amended Definition.  

(1)The definition of “Final Fee” is hereby amended by replacing “$780,000” with
“$892,500” therein.

(iii)Amended and Restated Definition.  The following definitions are hereby
amended and restated as follows:

 

--------------------------------------------------------------------------------

 

“Amortization Date” is April 1, 2019.

“Maturity Date” is, for each Term Loan, September 30, 2020; provided, that, if
Borrower meets the Cash Receipt Qualification by March 31, 2019, then March 30,
2021.

(iv)Section 7.13.  Section 7.13 is hereby amended and restated as follows:

“Section 7.13(Financial Covenants – Minimum Liquidity Requirement).  Permit, at
any time, Qualified Cash to be less than (a) (i) if the Cash Receipt
Qualification has not been achieved, the positive value of the product of (x)
four (4) multiplied by (y) the Monthly Cash Burn plus (b) the Qualified Cash A/P
Amount or (ii) if the Cash Receipt Qualification occurs on or prior to March 31,
2019, (a) the positive value of the product of (x) three (3) multiplied by (y)
the Monthly Cash Burn plus (b) the Qualified Cash A/P Amount.”

(b)References Within Loan and Security Agreement.  Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.

SECTION 3Conditions of Effectiveness.  The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

(a)Fees and Expenses.  The Borrower shall have paid (i) an amendment fee of
Thirty Thousand Dollars ($30,000), which shall be deemed fully earned and
non-refundable upon payment, (ii) all invoiced costs and expenses then due in
accordance with Section 5(e), and (iii) all other fees, costs and expenses, if
any, due and payable as of the Amendment Effective Date under the Loan and
Security Agreement.

(b)This Amendment.  Collateral Agent shall have received this Amendment,
executed by Collateral Agent, the Lenders and the Borrower.

(c)Officer’s Certificate.  Collateral Agent shall have received a certificate of
an officer of the Borrower with respect to incumbency and resolutions
authorizing the execution and delivery of this Agreement, in form acceptable to
Collateral Agent and the Lenders.

(d)Representations and Warranties; No Default.  On the Amendment Effective Date,
after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:

(i)The representations and warranties contained in Section 4 shall be true and
correct on and as of the Amendment Effective Date as though made on and as of
such date; and

(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.

SECTION 4Representations and Warranties.  To induce the Lenders to enter into
this Amendment, the Borrower hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Change; and (c) that the information
included in the Perfection Certificate delivered to Collateral Agent on the
Effective Date remains true and correct, subject to changes reflected in
Borrower’s monthly Compliance Certificates.   For the purposes of this Section
4, (i) each reference in Section 5 of the Loan and Security Agreement to “this
Agreement,” and the words “hereof,” “herein,” “hereunder,” or words of like
import in such Section, shall mean and be a reference to the Loan and Security
Agreement as amended by this Amendment, and (ii) any representations and
warranties which relate solely to an earlier date shall not be deemed confirmed
and restated as of

2

 



--------------------------------------------------------------------------------

 

the date hereof (provided that such representations and warranties shall be
true, correct and complete as of such earlier date).

SECTION 5Miscellaneous.

(a)Loan Documents Otherwise Not Affected; Reaffirmation.  Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects.  The Lenders’ and
Collateral Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future.  The Borrower hereby reaffirms
the grant of security under Section 4.1 of the Loan and Security Agreement and
hereby reaffirms that such grant of security in the Collateral secures all
Obligations under the Loan and Security Agreement, including without limitation
any Term Loans funded on or after the Amendment Effective Date, as of the date
hereof.

(b)Conditions.  For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Collateral Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.

(c)Release.  In consideration of the agreements of Collateral Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.  Borrower understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.  Borrower agrees that no
fact, event, circumstance, evidence or transaction which could now be asserted
or which may hereafter be discovered shall affect in any manner the final,
absolute and unconditional nature of the release set forth above.

(d)No Reliance.  The Borrower hereby acknowledges and confirms to Collateral
Agent and the Lenders that the Borrower is executing this Amendment on the basis
of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.

(e)Costs and Expenses.  The Borrower agrees to pay to Collateral Agent within
ten (10) days of its receipt of an invoice (or on the Amendment Effective Date
to the extent invoiced on or prior to the Amendment Effective Date), the
out-of-pocket costs and expenses of Collateral Agent and the Lenders party
hereto, and the fees and disbursements of counsel to Collateral Agent and the
Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
Amendment Effective Date or after such date.

(f)Binding Effect.  This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.  

3

 



--------------------------------------------------------------------------------

 

(g)Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES that would result in the application of any laws other than the
laws OF the State of New York), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL.

(h)Complete Agreement; Amendments.  This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.  

(i)Severability of Provisions.  Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.

(j)Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one
Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

(k)Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

 

4

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

BORROWER:

 

Scynexis, Inc.,
as Borrower

 

 

By:/s/ Eric Francois

Title: Chief Financial Officer

 

 

 

COLLATERAL AGENT AND LENDER:

 

SOLAR CAPITAL LTD.,
as Collateral Agent and a Lender

 

 

By: /s/ Anthony J. Storino

Name: Anthony J. Storino

Title: Authorized Signatory

 

 

 

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]

